Citation Nr: 0511436	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  04-03 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for right-lung, 
recurrent, spontaneous pneumothorax.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1968 until 
January 1970.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran comes before the Board, seeking a compensable 
rating for right-lung, recurrent, spontaneous pneumothorax, 
which he incurred during service.  In his notice of 
disagreement (NOD) filed initially in July 2002, and 
resubmitted as part of his substantive appeal in December 
2003, the veteran requested an additional medical 
examination.  Specifically, the veteran asserted that the 
July 2001 examination of his lung condition was insufficient 
to provide an accurate rating of his condition.  Although the 
veteran fails to specify why he believes the VA exam was 
insufficient, the Board finds merit in his request.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Restrictive lung diseases are specifically rated under 38 
C.F.R. §§ 4.96, 4.97, Diagnostic Codes 6840-47.  

When evaluating restrictive lung diseases, including 
pneumothorax, a 10 percent rating is assigned when FEV-1 is 
between 71-80 percent of predicted value; or, when the ratio 
of FEV-1/FVC is between 71-80 percent of the predicted value; 
or, when Diffusion Capacity of the Lung for Carbon Monoxide 
by the Single Breath Method (DLCO (SB)) is between 66-80 
percent of the predicted value.  38 C.F.R. § 4.97.  Note (3) 
to the general rating formula for restrictive lung disease 
adds that if a veteran feels pain or discomfort on exertion 
he shall be rated at least 20 percent disabling. 

Unfortunately, while the veteran underwent testing of his 
pulmonary functions in a July 2001 VA examination, the 
reported results are insufficient to allow the Board to 
render a fully informed decision.  Specifically, while the 
exam reports both FEV-1 results and the FEV-1/FVC ratio, the 
examination failed to disclose a DLCO percentage.  Because 
the regulations allow a veteran to use any of the three 
rating criteria to achieve a 10 percent disability rating, 
the VA examination must provide the DLCO result.  

In January 2004, the veteran was provided with an additional 
VA examination for a related claim.  Although the primary 
focus of that exam was to evaluate the veteran's scar, 
residual of pneumothorax surgery, there were some 
indications in the examination report that the veteran was 
having problems with shortness of breath and exertion.  
However, because the focus of the VA examination was on the 
veteran's scar, it is difficult to determine which symptoms 
are specifically related to just the scar for which the 
veteran already receives disability compensation, versus 
which symptoms are more generally related to the residuals 
of spontaneous pneumothorax.  Therefore, in an effort to 
fully assist the veteran in substantiating his claim, the 
Board finds that a remand is necessary to further develop 
the medical record.

As such, this matter is REMANDED for the following action:

1.  The RO should schedule the veteran 
for an examination.  The examiner should 
be provided with the veteran's claim file 
and asked to fully review it.  Any 
opinion rendered must be supported by a 
complete rationale.

(a) The examiner should specifically 
evaluate the veteran's ability to exert 
himself in light of Note (3) of the 
General Rating Formula for Restrictive 
Lung Disease.  The examiner should 
provide an opinion as to whether the 
veteran experiences pain or discomfort on 
exertion as a residual of the in-service 
pneumothorax, with 
symptoms/manifestations that are separate 
and distinct from the painful/tender 
surgical scar.

(b)  The examiner should also perform a 
pulmonary function analysis and 
specifically note the FEV-1 percentage, 
the FEV-1/FVC percentage, and the DLCO 
percentage.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO to determine whether 
entitlement to a compensable rating for 
recurrent, spontaneous pneumothorax has 
been established.  If the benefits sought 
are not granted, the veteran should be 
furnished a Supplemental Statement of the 
Case and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review. 

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_________________________________________________
MICHELLE L. KANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




